Exhibit 10.1

Nonqualified Stock Option Award Agreement—Schedule A

Notice of Option Grant

 

Participant:

[•]

 

Company:

Golfsmith International Holdings, Inc.

 

Notice:

You have been granted the following Nonqualified Stock Option to purchase Shares
in accordance with the terms of the Plan and the Nonqualified Stock Option Award
Agreement attached hereto.

 

Plan:

Golfsmith International Holdings, Inc. 2006 Incentive Compensation Plan

 

Grant:

Date of Grant: February 25, 2011

Option Price per Share: $4.16

Number of Shares under Option: [•]

 

Exercisability:

Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the dates indicated below as to the number of Shares set
forth below opposite each such date, plus any Shares as to which your Option
could have been exercised previously but was not so exercised.

 

Shares

   Date

[•]

   February 25, 2012

[•]

   February 25, 2013

[•]

   February 25, 2014

[•]

   February 25, 2015

[•]

   February 25, 2016

 

Expiration Date:

Your Option will expire ten years from the Date of Grant, subject to earlier
termination as set forth in the Plan and this Agreement.

 

Rejection:

If you do not want to accept your Option, please return this Agreement, executed
by you on the last page of this Agreement, at any time within ninety (90) days
after the Date of Grant to Golfsmith International Holdings, Inc. 11000 N.
IH-35, Austin, TX 78753. Do not return a signed copy of this Agreement if you
accept your Option. If you do not return a signed copy of this Agreement within
ninety (90) days after the Date of Grant, you will have accepted your Option and
agreed to the terms and conditions set forth in this Agreement and the terms and
conditions of the Plan.



--------------------------------------------------------------------------------

Nonqualified Stock Option Award Agreement

This Nonqualified Stock Option Award Agreement (this “Agreement”) dated as of
the Date of Grant (the “Date of Grant”) set forth in the Notice of Option Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Golfsmith
International Holdings, Inc. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included in and made part of this
Agreement.

1. Definitions.

(a) Capitalized terms used but not defined herein have the meaning set forth in
the Golfsmith International Holdings, Inc. 2006 Incentive Compensation Plan (the
“Plan”).

(b) Disability. Disability shall have the meaning contained in Participant’s
employment agreement, if applicable. If no such employment agreement exists,
Participant’s employment with Golfsmith, a Subsidiary, or an Affiliate shall be
treated as terminating by reason of a “Disability” if the Committee determines
that his or her employment terminated because he or she no longer was able to
perform the essential functions of his or her job as a result of a physical or
mental illness even with reasonable accommodation by Golfsmith or a Subsidiary,
or an Affiliate.

(d) Retirement. Participant’s employment shall be treated as terminating by
reason of Retirement if his or her employment with Golfsmith, a Subsidiary, or
an Affiliate terminates for any reason other than Cause on or after the date he
or she reaches at least age 60.

2. Grant of the Option.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the right and
option (the “Option”) to purchase all or any part of the number of shares of
common stock of the Company, par value $0.001 per share (“Shares”), as set forth
in the Grant Notice at an Option Price (“Option Price”) per Share and on the
other terms as set forth in the Grant Notice.

3. Exercisability of the Option.

The Option shall vest and become exercisable in accordance with the
exercisability schedule and other terms set forth in the Grant Notice. The
Option shall terminate on the Expiration Date (the “Expiration Date”) set forth
in the Grant Notice, subject to earlier termination as set forth in the Plan and
this Agreement.

4. Method of Exercise of the Option.

(a) The Participant may exercise the Option, to the extent then exercisable, by
delivering a written notice to the Company in a form specified or accepted by
the Company, specifying the number of Shares with respect to which the Option is
being exercised. Such notice must be signed by the Participant or any other
person then having the right to exercise the Option.

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company (i) in United States dollars by personal check, bank draft or money
order; (ii) subject to such terms, conditions and limitations as the Committee
may prescribe, by tendering (either by actual delivery or attestation)
unencumbered Shares previously acquired by the Participant having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price of the
Shares for which the Option is so exercised; (iii) subject to such terms,
conditions and limitations as the Committee may prescribe, a cashless
(broker-assisted) exercise that complies with all applicable laws; or (iv) by a
combination of the consideration provided for in the foregoing clauses (i),
(ii) and (iii).



--------------------------------------------------------------------------------

5. Termination.

The Option shall terminate upon the Participant’s Termination for any reason and
no Shares may thereafter be purchased under the Option except as provided below.
Notwithstanding anything contained in this Agreement, the Option shall not be
exercised after the Expiration Date.

(a) Termination without Cause or for Good Reason. If the Participant’s
Termination is by the Company, a Subsidiary or an Affiliate without Cause or by
the Participant for Good Reason or due to the Participant’s Retirement, the
Option, to the extent exercisable as of the date of such Termination, shall
thereafter be exercisable for a period of three months from the date of such
Termination.

(b) Death and Disability. If the Participant’s Termination is due to the
Participant’s death or Disability, the Option, to the extent exercisable as of
the date of such Termination, shall thereafter be exercisable until the one-year
anniversary of the date of such Termination.

(d) Termination for Cause or without Good Reason. If the Participant’s
Termination is by the Company, a Subsidiary or an Affiliate for Cause (even if
on the date of such Termination the Participant has met the definition of
Retirement or Disability) or by the Participant without Good Reason, then the
portion of the Option that has not been exercised shall immediately terminate.

6. Transferability of the Option.

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Optionee, only by him; provided that the Option may be exercised after the
Optionee’s death by the beneficiary most recently named by the Optionee in a
written designation thereof filed by the Optionee with the Company, in
accordance with the Plan. No transfer of the Option by will or the laws of
descent and distribution shall be effective to bind the Company unless the
Committee is furnished with (a) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Option that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Option.

7. Taxes and Withholdings.

At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash (or make other
arrangements, in accordance with Article XVI of the Plan, for the satisfaction
of) any taxes of any kind required by law to be withheld with respect to such
Shares; provided, however, that pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, the
Participant may elect to satisfy, in whole or in part, such withholding
obligations by (a) directing the Company to withhold Shares otherwise
deliverable to the Participant pursuant to the Option (provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income) and/or (b) tendering to the Company Shares owned
by the Participant (or the Participant and the Participant’s spouse jointly) and
held by the Participant (or by the Participant and the Participant’s spouse
jointly) for not less than three months prior to the date of such tender based,
in each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.



--------------------------------------------------------------------------------

8. No Rights as a Shareholder.

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.

9. No Right to Continued Employment.

Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Company or any Subsidiary or Affiliate,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time for any reason. The Participant acknowledges
and agrees that any right to exercise the Option is earned only by continuing as
an employee of the Company or a Subsidiary or an Affiliate at the will of the
Company or such Subsidiary or Affiliate, or satisfaction of any other applicable
terms and conditions contained in the Plan and this Agreement, and not through
the act of being hired, being granted the Option or acquiring Shares hereunder.

10. The Plan.

In consideration for this grant, you agree to comply with the terms of the Plan
and this Agreement. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Plan and the prospectus describing the Plan can be
found on the Company’s HR intranet. A paper copy of the Plan and the prospectus
shall be provided to the Participant upon the Participant’s written request to
the Company at Golfsmith International Holdings, Inc. 11000 N. IH-35, Austin, TX
78753.

11. Compliance with Laws and Regulations.

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.

(b) It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.

(c) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant’s own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees



--------------------------------------------------------------------------------

that any subsequent offer for sale or distribution of any kind of such Shares
shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto.

12. Notices.

All notices by the Participant or the Participant’s assignees shall be addressed
to Golfsmith International Holdings, Inc. 11000 N. IH-35, Austin, TX 78753, or
such other address as the Company may from time to time specify. All notices to
the Participant shall be addressed to the Participant at the Participant’s
address in the Company’s records.

13. Other Plans.

The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.

 

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

By:

   

Printed:

  Robert Allen

Its:

 

Chairman, Compensation Committee

Golfsmith International Holdings, Inc.

Board of Directors

 

I DO NOT accept this Option:

Signature:

   

Printed Name:

     